DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-13 (Species I) in the reply filed on 08/05/2022 is acknowledged. The traversal is on the ground(s) that there is not a serious examination or search burden because species overlap in certain elements of the structures recited in the elected species. This is not found persuasive because a species restriction requires that the species are independent or distinct because the claims to the different species recite the mutually exclusive structural characteristics of such species as clearly shown in the drawings and described in the written description for each figure. In the instant case, each species are mutually exclusive such as Figs. 23A-D which illustrates a self-expanding mouth framework comprising a plurality of interconnected struts configured to include one or more distally unconnected petals disposed around the longitudinal axis, each of the one or more distally unconnected petals configured to flex independently, whereas Fig. 1 illustrates a self-expanding mouth framework comprising a plurality of interconnected struts configured to include one or more distally connected petals disposed around the longitudinal axis forming one or more distal hoops about a circumferential perimeter of a mouth opening of the clot retrieval catheter. As noted in the restriction requirement mailed 06/07/2022, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each species including different classification searches. Additionally, each species requires the use of different search terms, for example, Figs. 31A-B would require search terms such as (”radial strand array”, “local array peaks”, “closed cell mesh”, which is not required for Fig. 1 or Figs. 23A-D), and the examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. The searches and examination of each species are indeed different and burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claims 12 and 13 recite “the support arms” in line 2 which should read “the one or more support arms”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the first maximum radial size” in line 3. There is insufficient antecedent basis for this limitation in the claim because “the first maximum radial size” was not previously recited. It is unclear if “the first maximum radial size” should read “the first radial size” (to refer back to the first recitation of a “first radial size”), or if “the first maximum radial size” should read “a first maximum radial size”. For examination purposes, “the first maximum radial size” is interpreted as “the first radial size”.
Claim 6 recites “the second maximum radial size” in line 1. There is insufficient antecedent basis for this limitation in the claim because “the second maximum radial size” was not previously recited. It is unclear if “the second maximum radial size” should read “the second radial size” (to refer back to the first recitation of a “second radial size”), or if “the second maximum radial size” should read “a second maximum radial size”. For examination purposes, “the second maximum radial size” is interpreted as “the second radial size”.
Claim 7 recites the limitation "the at least a portion of the distal hoop or hoops" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “at least a portion of the distal hoop or hoops” was not previously recited in claim 1. For examination purposes, “the at least a portion of the distal hoop or hoops” will be interpreted as “at least a portion of the one or more distal hoops”.
Claim 7 recites the limitation "the maximum radial size" in line 2.  There is insufficient antecedent basis for this limitation in the claim because “a maximum radial size” was not previously recited in claim 1. For examination purposes, “the maximum radial size” will be interpreted as “a maximum radial size”.
Claim 8 recites the limitation " the at least a portion the struts of the support arms" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “at least a portion the struts of the support arms” was not previously recited in claim 1. For examination purposes, “the at least a portion the struts of the support arms” will be interpreted as “at least a portion of the struts of the one or more support arms”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 20130144328) [hereinafter Weber].
Regarding claim 1, Weber discloses an expandable mouth 40 for a clot retrieval catheter 10 (Fig.2A, para. 0028), the expandable mouth comprising:
a proximal end [end that abuts the distal end of elongate shaft 20 to the expandable mouth 40, shown in Fig. 2A]; 
a longitudinal axis (Figs. 2, 2A, para. 0031); and
a self-expanding mouth framework 30 comprising a plurality of interconnected struts (32, 34, 36, Fig. 2A, para. 0031, 0034, 0037), a collapsed delivery configuration (Fig. 2) an expanded deployed configuration (Fig. 2A), and a polymeric membrane cover 50 (Fig. 2A, para. 0031, 0033), the struts 36 of the mouth framework comprising:
one or more support arms 36 extending longitudinally between the proximal end and the distal end and forming a substantially conical surface about the longitudinal axis in the deployed configuration (Fig. 2A illustrates the support arms 36 forming a substantially conical surface about the longitudinal axis in the deployed configuration), and
one or more distal hoops 32 forming a circumferential perimeter of a mouth opening of the clot retrieval catheter 10 (Fig. 2A, para. 0031).
Regarding claim 3, Weber discloses wherein the mouth framework further comprises one or more narrowed segments (Fig. 2A illustrates the narrowed segments of support hoop 32).
Regarding claim 5, Weber discloses in the deployed state the mouth framework is tapered such that a proximal portion of the mouth framework has a first radial size and a distal portion of the mouth framework has a second radial size larger than the first maximum radial size (see annotated Fig. 2A[1] below).

    PNG
    media_image1.png
    315
    370
    media_image1.png
    Greyscale

Annotated Fig. 2A[1] of Weber
Regarding claim 8, Weber discloses wherein at least a portion the struts of the one or more support arms 36 have a width different than the width of at least a portion the width of the struts of the distal hoops 32 (Fig. 2A illustrates that the struts forming the distal hoops 32 are smaller in width than the support arms 36).
Regarding claim 9, Weber discloses wherein the struts of at least one of the one or more support arms 36 terminate at a support trough and a hoop trough to form a closed cell (see annotated Fig. 2A[2] below).

    PNG
    media_image2.png
    315
    343
    media_image2.png
    Greyscale

Annotated Fig. 2A[2] of Weber
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 20130144328) [hereinafter Weber] as applied to claim 1 above, and further in view of Snyder et al. (US 20190255290) [hereinafter Snyder].
Regarding claim 2, Weber discloses all of the limitations set forth above in claim 1, including a self-expanding mouth framework 30 comprising a plurality of interconnected struts (32, 34, 36, Fig. 2A, para. 0031), a collapsed delivery configuration (Fig. 2) an expanded deployed configuration (Fig. 2A). Weber further discloses a support tube 20 connected proximally to the mouth framework (Figs. 2, 2A, para. 0031). 
Weber appears to illustrate the support tube comprising one or more axial spines (see annotated Fig. 2A[3] below). However, Weber fails to disclose the support tube comprising a plurality of ribs and one or more axial spines.
Snyder teaches a catheter 100 comprising a plurality of ribs 304 and one or more axial spines 302 along a distal section 110 of the catheter (Fig. 3, 4a para. 0037-0038) for the purpose of providing the distal section of the catheter with increased flexibility while maintaining good torquability to navigate torturous pathways within vasculature (para. 0003, 0038, 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support tube in Weber to include the plurality of ribs and one or more axial spines of Snyder in order to provide the distal section of the catheter with increased flexibility while maintaining good torquability to navigate torturous pathways within vasculature (para. 0003, 0038, 0041).

    PNG
    media_image3.png
    429
    392
    media_image3.png
    Greyscale

Annotated Fig. 2A[3] of Weber
Regarding claim 4, Modified Weber discloses wherein at least one axial spine of the support tube 20 is axially aligned with a support arm (Fig. 2A, para. 0031 of Weber).
Regarding claim 11, Modified Weber discloses wherein the struts of at least one of the one or more support arms 36 terminate at a support trough and a hoop trough to form a closed cell (see annotated Fig. 2A[2] of Weber above).
Claim(s) 6, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 20130144328) [hereinafter Weber] as applied to claims 1 and 5 above, and further in view of Barry et al. (US 20190216476) [hereinafter Barry].
Regarding claim 6, Weber in the same field of endeavor teaches all of the limitations set forth above in claim 5, including in the deployed state the mouth framework is tapered such that a proximal portion of the mouth framework has a first radial size and a distal portion of the mouth framework has a second radial size larger than the first maximum radial size (see annotated Fig. 2A[1] of Weber above). However, Weber fails to disclose wherein the second radial size is at least 2.5 mm in diameter and sized to be larger than the inner diameter of a target blood vessel.
Barry in the same field of endeavor teaches an expandable mouth 146 for a clot retrieval catheter 14 (Figs. 1, 4, para. 0075-0076, 0081) comprising a self-expanding mouth framework (154-158, para. 0083), wherein in the deployed state the mouth framework is tapered such that a proximal portion of the mouth framework has a first radial size and a distal portion of the mouth framework has a second radial size larger than the first radial size (see annotated Fig. 4A below which illustrates the distal portion having a larger diameter than the proximal portion), and wherein the second radial size is at least 2.5 mm in diameter (para. 0083 discloses that the mouth framework may expand to 2-5 mm or 6-9 mm in diameter) and sized to be larger than the inner diameter of a target blood vessel (para. 0083 discloses that the exterior surface of the distal portion of the expandable mouth contacts the surrounding walls of the blood vessel. Therefore, the second radial dimension is sized to be larger than an inner diameter of the blood vessel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the distal portion of the mouth framework in Weber to include the at least 2.5 mm expansion size, wherein the distal portion of the mouth framework is sized to be larger than the inner diameter of a target blood vessel as taught by of Barry in order to enable the expandable mouth framework to contact the surrounding walls of the blood vessel, thereby optimizing thromboembolic retrieval (para. 0083).
	


    PNG
    media_image4.png
    682
    616
    media_image4.png
    Greyscale

Annotated Fig. 4A of Barry
Regarding claim 10, Weber discloses all of the limitations set forth above in claim 1, including the mouth framework 30 comprising one or more support arms 36 extending longitudinally between the proximal end and the distal end and forming a substantially conical surface about the longitudinal axis in the deployed configuration (Fig. 2A illustrates the support arms 36 forming a substantially conical surface about the longitudinal axis in the deployed configuration). However, Weber fails to disclose wherein the one or more support arms comprise at least one circumferential undulation.
Barry further discloses one or more support arms 162 extending longitudinally between the proximal end and the distal end and forming a substantially conical surface about the longitudinal axis in the deployed configuration (Fig. 4A, para. 0082), wherein the one or more support arms 162 comprise at least one circumferential undulation (168, Fig. 4A, para. 0088) for the purpose of providing additional support to help the expandable mouth 146 to fold into a compressed/constrained state in order to dispose the expandable mouth within a delivery catheter (para. 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more support members in Weber to include the circumferential undulations of Barry in order to provide additional support to help the expandable mouth 146 to fold into a compressed/constrained state in order to dispose the expandable mouth within a delivery catheter (para. 0085).
Regarding claims 12 and 13, Weber discloses all of the limitations set forth above in claim 1, including the mouth framework 30 comprising one or more support arms 36 extending longitudinally between the proximal end and the distal end and forming a substantially conical surface about the longitudinal axis in the deployed configuration (Fig. 2A illustrates the support arms 36 forming a substantially conical surface about the longitudinal axis in the deployed configuration). However, Weber is silent to on an angle formed between the support arms and the longitudinal axis having a range from approximately 10 degrees to approximately 45 degrees or approximately 30 degrees.
Barry further discloses one or more support arms 162 extending longitudinally between the proximal end and the distal end and forming a substantially conical surface about the longitudinal axis in the deployed configuration (Fig. 4A, para. 0082), and an angle formed between the support arms 162 and a longitudinal axis, the angle having a range from approximately 10 degrees to approximately 45 degrees (para. 0124-0125 discloses that the strut members extend longitudinally [in a direction parallel to a central axis of the device], wherein the angle of the strut member are most often between 15 degrees and 75 degrees. Therefore, the angle may also be approximately 30 degrees, which is within the disclosed range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the one or more support arms in Modified Weber to include the angle formed between the support arms and a longitudinal axis ranging from approximately 10 degrees to approximately 45 degrees as taught by of Barry, particularly since Barry teaches that this angle is known in the art as an optimal range for strut members, which provides axial or columnar strength upon the device (para. 0124-0125). Further, the combination of Weber in view of Barry teaches that the angle formed between the support arms and a longitudinal axis ranging from approximately 10 degrees to approximately 45 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 20130144328) [hereinafter Weber] as applied to claim 1 above, and further in view of Brady et al. (US 7927349) [hereinafter Brady].
Regarding claim 7, Weber discloses all of the limitations set forth above in claim 1, including one or more distal hoops 32 forming a circumferential perimeter of a mouth opening of the clot retrieval catheter 10 (Fig. 2A, para. 0031). However, Weber fails to disclose wherein at least a portion of the one or more distal hoops extend radially inward in a distal direction from a maximum radial size of the mouth framework.
Brady in the same field of endeavor teaches an expandable/collapsible mouth framework 104 (see Figs. 6 and 7 for the collapsed configuration, Figs. 31-32 for the expanded configuration) comprising one or more distal hoops 120, wherein at least a portion of the one or more distal hoops 120 extend radially inward in a distal direction from a maximum radial size of the mouth framework (see annotated Fig. 32 below, col. 15 lines 55-63) for the purpose of allowing the one or more distal hoops to assist in holding the emboli in place, thereby preventing extrusion of the emboli out of the expandable mouth framework during retrieval (col. 15 lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the one or more distal hoops in Weber to extend radially inward in the distal direction form the maximum radial size of the mouth framework, as taught by Brady, in order to allow the distal hoops to engage and firmly grip the emboli, thereby preventing extrusion of the emboli out of the expandable mouth framework during retrieval (col. 15 lines 55-63).
	

    PNG
    media_image5.png
    253
    409
    media_image5.png
    Greyscale

Annotated Fig. 32 of Brady

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771